       Case 2:19-cr-00014-MCE Document 78 Filed 05/14/20 Page 1 of 1

                                                                           FILED
                       UNITED STATES DISTRICT COURT                   May 14, 2020
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:19CR00014-MCE

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
MARIE A. ALCANTER,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MARIE A. ALCANTER ,

Case No. 2:19CR00014-MCE Charge 18USC § 371(f) , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         x   Unsecured Appearance Bond $          25,000.00

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):    Pretrial conditions as stated on the record.
                         X


      Issued at Sacramento, California on May 14, 2020 at 2:00



                                   By:

                                         Magistrate Judge Allison Claire
